J-S19020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PATRICK BETHEL                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PATRICK HELLER                             :
                                               :
                       Appellant               :   No. 282 EDA 2022

               Appeal from the Judgment Entered January 5, 2022
      In the Court of Common Pleas of Montgomery County Civil Division at
                              No(s): 2018-07211


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                               FILED AUGUST 30, 2022

        Appellant, Patrick Heller, appeals from January 5, 2022 judgment

entered against him, and in favor of Patrick Bethel (“Bethel”). The judgment,

entered after the conclusion of a non-jury trial,1 held Appellant liable for the

sum of $100,000.00, plus pre-judgment interest at the rate of six per centum

per annum to be calculated starting on April 12, 2018. We vacate the January

5, 2022 judgment together with an order entered November 3, 2021, as more

fully described herein, and reverse the September 15, 2021 non-jury verdict.

        On April 12, 2018, Bethel filed a complaint against Appellant, seeking

judgment in the amount of $125,000.00 after Appellant failed to repay a loan
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 At the non-jury trial, the trial court concluded that Appellant owed a
contractual duty to execute a confession of judgment agreement favoring
Bethel. See Trial Court Decision, 9/15/21, at 5; see also Trial Court Opinion,
3/7/22, at 6.
J-S19020-22



($100,000.00) plus interest ($25,000.00) pursuant to a promissory note

entered into by the parties on May 30, 2010.         Appellant filed preliminary

objections, which the trial court subsequently overruled. On October 8, 2018,

Appellant filed an answer to the complaint, as well as new matter.

        On August 26, 2021, the trial court, after concluding a one-day, non-jury

trial, held the matter under advisement pending the preparation of the notes

of testimony. On September 15, 2021, the trial court rendered a non-jury

verdict in favor of Bethel and against Appellant in the amount of $100,000.00.

In entering its non-jury verdict, the trial court made the following findings of

fact:

                                Findings of Fact

        1.    [Bethel] and [Appellant] are long-time friends.

        2.    On May 30, 2010, [Bethel] advanced [Appellant] the sum of
              $100,000[.00], in exchange for a written promissory note
              signed by [Appellant]. The promissory note recited a
              principal amount of $100,000[.00] and an annual interest
              rate of 25% and provided that [the note became] payable
              in one year, on May 30, 2011, by a single lump-sum
              payment of $125,000[.00].

        3.    The promissory note provided that it "may not be amended
              or modified unless in writing signed by" both parties.

        4.    [Bethel] advanced the $100,000[.00] for use by [Appellant]
              in connection with a pending real estate development.
              Although [the parties referred to Bethel] as an "investor" in
              the [real estate] development, the nature of the
              "investment" was a debt obligation, not an equity interest,
              and there was no agreement that repayment of the debt
              would be contingent on the financial success of the [real
              estate] development.




                                       -2-
J-S19020-22


       5.     Prior to the maturity date of May 30, 2011, [Appellant]
              notified [Bethel] that because of problems with the [real
              estate] development, he lacked the funds to pay the amount
              due.

       6.     In the fall of 2013, with no payment by [Appellant], the
              parties explored alternative arrangements for payment. In
              their discussions, [Bethel] stated his willingness to waive
              the interest and accept $100,000[.00] in full payment, but
              he wanted [Appellant] to agree to the entry of judgment
              against him in that amount. [Bethel's] counsel prepared a
              [draft] of [a] confession of judgment [agreement] for
              [Appellant’s] signature.[2]

       7.     In an email [dated] November 11, 2013, at 4:56 p.m.,
              [Appellant] proposed to [Bethel] that the confession of
              judgment be accompanied by a "forbearance agreement
              with the outside date of [June 1, 2015]." [Appellant]
              explained that while the original real estate development
              was not doing well, he was now involved with a "shopping
              center deal" that would generate the needed funds [to
              satisfy the debt obligation] by that date.

       8.     On November 12, 2013, at 10:06 a.m., [Bethel] replied
              (with copy to his counsel) that he was agreeable to [the
              inclusion of] forbearance language "in return for 6% interest
              applying to the [promissory] note from the date of the
              judgment."

       9.     On November 12, 2013, at 10:19 a.m., [Appellant] replied
              (with copy to [Bethel’s] counsel)[,] "Please proceed." [The
              trial court determined that t]his email constituted an
              acceptance by [Appellant] of the offer conveyed in [Bethel's
              prior email sent that same day at] 10:06 a.m.

       10.    Thus, as of November 12, 2013, the parties had an
              agreement that[:] (a) judgment [by confession] would be
____________________________________________


2 The trial court’s finding that Bethel’s counsel prepared a confession of
judgment agreement for Appellant’s signature is supported only by what is
represented in, and the inferences which may be draw from, the electronic
mail (“email”) exchange between the parties, as discussed in greater detail
infra. The certified record does not contain a written draft of a confession of
judgment agreement.


                                           -3-
J-S19020-22


              entered in favor of [Bethel] and against [Appellant] for
              $100,000[.00]; (b) interest would accrue on the judgment
              at the rate of 6% per annum from the date of judgment;
              and (c) [Bethel] would forbear on enforcing the judgment
              until June 1, 2015.

       11.    On November 14, 2013, at 9:28 a.m., [Appellant sent an
              email to Bethel asking,] "Are you sure you really need to
              enter this judgment? I'll only ask once, can we forego this
              exercise and still rely on the covenant we've agreed to?"

       12.    The "covenant" that [Appellant] referred to was the original
              promissory note.

       13.    On November 14, 2013, at 10:02 a.m., [Bethel] replied[,]
              "I would consider not filing the judgment if you can provide
              me with a full report on the [real estate] development
              projects in place and agree to continue updating me on set
              dates as we move forward."

       14.    On November 14, 2013, at 10:16 a.m., [Appellant]
              replied[,] "[Capeesh]!!! Let's stipulate that we have
              monthly updates. Commencing in December [2013], I will
              be doing monthly updates and will make you part of the
              conversation."

       15.    After an exchange of emails on the specific schedule for
              updates, on November 15, 2013, at 10:44 a.m., [Bethel]
              stated[,] "I will defer decision on filing the judgment until
              after the December 15[, 2013 update] and I have a clear
              understanding of what is going on. Let me know if that
              works."

       16.    On November 29, 2013, at 12:41 p.m., [Bethel's] counsel
              sent an email [to both Bethel and Appellant,] asking
              [Appellant] for "the status of the [confession of] judgment
              document."[3     Bethel] replied [to his counsel and to
              Appellant that] "I have agreed with [Appellant] to hold off

____________________________________________


3 To reiterate, a written draft of the “confession of judgment document” was
not introduced as evidence during the non-jury trial. Similarly, no evidence
was introduced during the non-jury trial showing that such a document was
sent to Appellant via email as an attachment.


                                           -4-
J-S19020-22


           for now and contingent upon him providing monthly updates
           regarding project progress."

     17.   By the emails from [Bethel] on November 14[, 2013,] and
           [November] 29, 2013 - stating that he would "defer decision
           on filing the [confession of] judgment" and would “hold off
           for now" – [Bethel] did not accept [Appellant’s] proposal to
           “forego" the entry of [a confession of] judgment and to rely
           on the original promissory note and did not abrogate
           [Appellant’s] obligation to provide a signed confession of
           judgment [document] under the November 12[, 2013]
           agreement.      Instead, [Bethel] agreed only to defer
           [Appellant’s] performance of that obligation pending the
           submission of updates on the shopping center deal.

     18.   On December 16, 2013, [Appellant sent Bethel an email
           containing] a description of the shopping center deal and its
           status. [Bethel] responded that it "sounds promising."

     19.   In an exchange of emails in late January 2014, [Bethel]
           agreed that the updates from [Appellant] would be made
           quarterly rather than monthly.

     20.   [Appellant] did not adhere to the quarterly update schedule.

     21.   At some point in time, the parties met at [a] restaurant []
           in King of Prussia[, Pennsylvania] and discussed the status
           of repayment and [] the shopping center deal.            No
           agreement on any change in the terms of entry of judgment
           or forbearance was reached at that meeting.

     22.   [Appellant] never [] signed [a] confession of judgment
           [agreement], nor did he make any repayment to [Bethel].

     23.   On April 12, 2018, [Bethel] commenced [a cause of] action
           against [Appellant] by [] filing [] a complaint [containing] a
           single count, seeking judgment in the amount of
           $125,000[.00].

     24.   [A] non[-]jury trial was held on August 26, 2021. Prior to
           and during [the non-jury] trial, [Appellant’s] counsel argued
           that any claim for enforcement of the promissory note was
           barred by the four-year statute of limitations, 42 Pa.C.S.[A.]
           § 5525(a)(7), since the action was commenced more than
           four years after the maturity date of the [promissory] note.
           [Bethel's] counsel asserted that this argument was


                                    -5-
J-S19020-22


            irrelevant because [Bethel] was not suing on the
            [promissory] note but, rather, was suing to enforce a new
            agreement reached between the parties in [November]
            2013. His counsel did acknowledge that he was seeking a
            judgment for $100,000[.00], not $125,000[.00, as well as
            interest from June 1, 2015].

Trial Court Decision, 9/15/21, at 1-4 (record citations, ellipsis, original

brackets, footnotes, and extraneous capitalization omitted).

      On September 15, 2021, the trial court returned a verdict in favor of

Bethel, and against Appellant, finding Appellant in breach of a contractual

obligation formed on November 12, 2013. On October 8, 2021, Bethel filed a

motion to mold the non-jury verdict to include an award of pre-judgment

interest. On October 29, 2021, Appellant filed an answer to Bethel’s motion

to mold the non-jury verdict, as well as a motion requesting permission to file

a post-trial motion or motion for reconsideration nunc pro tunc.

      On November 3, 2021, the trial court granted, in part, Bethel’s motion

to mold the non-jury verdict. The trial court amended the non-jury verdict to

include an award of pre-judgment interest at the rate of six per centum per

annum to be calculated starting on April 12, 2018, the date Bethel commenced

his breach of contract action against Appellant. On November 3, 2021, the

trial court also granted Appellant permission to file a post-trial motion nunc

pro tunc within ten days. On November 15, 2021, Appellant filed a post-trial

motion nunc pro tunc, requesting the trial court reconsider its non-jury




                                     -6-
J-S19020-22



verdict.4 On December 27, 2021, the trial court denied Appellant’s post-trial

motion. Pursuant to Appellant’s praecipe to enter judgment, judgment in the

amount of $100,000.00 plus pre-judgment interest at a rate of six per centum

per annum from April 12, 2018, was entered against Appellant and in favor of

Bethel. This appeal followed.5
____________________________________________


4 Pennsylvania Rule of Civil Procedure 227.1(c)(1) requires a post-trial motion
to be filed within ten days after entry of a non-jury verdict. Pa.R.Civ.P.
227.1(c)(1). “Pennsylvania courts have consistently held that trial court[s]
have wide latitude in considering whether to address the merits of post-trial
motions that are filed outside the 10-day period required by Rule 227.1.” D.L.
Forrey & Assocs., Inc. v. Fuel City Truck Stop, Inc., 71 A.3d 915, 920
(Pa. Super. 2013). “So long as the [trial] court has jurisdiction, it can exercise
its equitable powers to hear untimely post-trial motions” because “the 10–day
time period under Rule 227.1 is not a jurisdictional requirement, but merely a
procedural rule[.]” Id. It is well-settled, however, that the filing of a post-trial
motion “is mandatory if a litigant wishes to preserve issues for appellate
review.” Lenhart v. Cigna Cos., 824 A.2d 1193, 1196 (Pa. Super. 2003),
citing L.B. Foster Co. v. Lane Enters., Inc., 710 A.2d 55 (Pa. 1998).

Here, Appellant did not file a post-trial motion within ten days of the
September 15, 2021 non-jury verdict. Rather, on October 29, 2021, Appellant
filed a request for permission to file a post-trial motion nunc pro tunc. Bethel
did not file an objection to Appellant’s request, and, on November 3, 2021,
the trial court granted Appellant permission to file a post-trial motion nunc pro
tunc within ten days thereafter. We note that November 13, 2021, ten days
after the entry of the trial court order granting Appellant permission to file a
post-trial motion nunc pro tunc within ten days, fell on Saturday. Therefore,
Appellant’s post-trial motion was timely filed on Monday, November 15, 2021.
See 1 Pa.C.S.A. § 1908 (stating that, whenever the last day of any period of
time “shall fall on Saturday or Sunday, or on any day made a legal holiday by
the laws of this Commonwealth or of the United States, such day shall be
omitted from the computation”). Therefore, Appellant preserved his issues
for Appellate review by first raising them in a post-trial motion. Lenhart, 824
A.2d at 1196.

5   Both Appellant and the trial court complied with Pa.R.A.P. 1925.



                                           -7-
J-S19020-22



     Appellant raises the following issues for our review:

     1.    Whether the [trial] court committed an error of law in
           finding that the alleged November 12, 2013 agreement was
           valid and enforceable and was not an amendment of[,] or
           modification to[,] the promissory note[] but[,] rather[,] a
           compromise agreement on enforcement of the [promissory]
           note, when[,] in fact[,] the terms of the promissory note
           provided that it could not be amended or modified unless in
           a writing signed by both parties[?]

     2.    Whether the [trial] court committed an abuse of discretion
           [or] error of law in finding that [Bethel] and Appellant
           entered into a subsequent contract on November 12,
           2013[,] when the parties never had a meeting of the minds
           regarding the material terms of any alleged subsequent
           contract, specifically the amount of the payment, the date
           payment was due, and the date of performance[?]

     3.    [W]hether the [trial] court committed an error of law in
           finding that Appellant breached the alleged [November 12,
           2013] agreement [] by failing to provide a signed confession
           of judgment [document] when the only evidence produced
           at trial regarding this issue was that: [(a)] Appellant wanted
           to review any confession of judgment [document] drafted
           by [Bethel’s] attorney before signing any confession of
           judgment [document]; [(b)] after the parties entered into
           the alleged November 12, 2013 agreement, [Bethel] told his
           attorney to "hold off for now" regarding the draft document;
           [(c)] Appellant never received a draft [copy of the]
           confession of judgment [document]; and [(d)] the alleged
           November 12, 2013 agreement did not contain a term
           regarding the time for performance [in which] Appellant
           [was] to provide a signed confession of judgment
           [document?]

     4.    Whether the [trial] court committed an abuse of discretion
           [or] error of law in finding that Appellant's email dated
           November 12, 2013[,] at 10:19 a.m. [and] stating[,]
           "please proceed[,]" constituted an acceptance by Appellant
           of an offer allegedly made by [Bethel,] when[,] in fact[,]
           Appellant was asking [Bethel’s] attorney to proceed with
           drafting a formal [confession of judgment] document for



                                    -8-
J-S19020-22


              Appellant to review and sign before he would agree to any
              subsequent contract [or] judgment[?]

        5.    Whether the [trial] court committed an error of law in
              awarding pre[-]judgment interest as of the date the
              complaint was filed when the facts of this case and the law
              do not support an award of pre[-]judgment interest?

Appellant’s Brief at 5-6 (extraneous capitalization omitted).

        Our standard and scope of review in an appeal from a judgment entered

on a non-jury verdict

        is to determine whether the findings of the trial court are
        supported by competent evidence and whether the trial court
        committed error in any application of the law. The findings of fact
        of the trial [court] must be given the same weight and effect on
        appeal as the verdict of a jury. We consider the evidence in a light
        most favorable to the verdict winner. We will reverse the trial
        court only if its findings of fact are not supported by competent
        evidence in the record or if its findings are premised on an error
        of law.

J.J. DeLuca, Co., Inc. v. Toll Naval Assocs., 56 A.3d 402, 410 (Pa. Super.

2012) (citation omitted).

        Appellant’s first, second, and fourth issues, in toto, challenge the trial

court’s determination that the November 12, 2013 email correspondence

between the parties constituted a valid and enforceable contract. Appellant’s

Brief at 20-38, 44-52. Appellant asserts, instead, that the November 12, 2013

exchange between the parties, even if found to give rise to an agreement,

amounted to an agreement to amend or modify the May 30, 2010 promissory

note.     Id. at 18-20.     Such an amendment or modification agreement,

Appellant contends, would be invalid and unenforceable because it was not



                                       -9-
J-S19020-22



reduced to a writing signed by both parties as required by the terms of the

promissory note. Id. at 20.

      “A contract is formed when the parties to it 1) reach a mutual

understanding, 2) exchange consideration, and 3) delineate the terms of their

bargain with sufficient clarity.” Company Image Knitware, Ltd. v. Mothers

Work, Inc., 909 A.2d 324, 330 (Pa. Super. 2006) (citation and original

quotation marks omitted), appeal denied, 929 A.2d 645 (Pa. 2007).

      Where the existence of an informal contract is alleged, it is
      essential to the enforcement of such an informal contract that the
      minds of the parties should meet on all the terms[,] as well as the
      subject matter. If anything is left open for future negotiation, the
      informal paper cannot form the basis of a binding contract.

GMH Assocs., Inc. v. Prudential Realty Group, 752 A.2d 889, 900

(Pa. Super. 2000) (citation and quotation marks omitted), appeal denied, 795

A.2d 976 (Pa. 2000). “[I]n order for an enforceable agreement to exist, there

must be a ‘meeting of the minds,’ whereby both parties mutually assent to

the same thing, as evidenced by an offer and its acceptance.” Prieto Corp.

v. Gambone Constr. Co., 100 A.3d 602, 609 (Pa. Super. 2014) (citation

omitted).

      “Where the parties have agreed on the essential terms of a contract, the

fact that they intend to formalize their agreement in writing but have not yet

done so does not prevent enforcement of such agreement.”           Mazzella v.

Koken, 739 A.2d 531, 536 (Pa. 1999). “Even the inability of the parties to

an oral agreement to reduce such agreement to writing after several attempts



                                     - 10 -
J-S19020-22



does not necessarily preclude a finding that the oral agreement was

enforceable.” Id. In the absence of a written agreement, however, verbal

discussions must give rise to a valid and binding oral agreement to become

enforceable. Mastroni-Mucker v Allstate Insur. Co., 976 A.2d 510, 522

(Pa. Super. 2009), appeal denied, 991 A.2d 313 (Pa. 2010).

      It   is    well-established   that    “[written]   agreements   authorizing   a

confession of judgment [(also known as a warrant of attorney or a cognovit

clause)] require a clearer manifestation of consent than do some other types

of contract provisions.”      Centric Bank v. Sciore, 263 A.3d 31, 39-40

(Pa. Super. 2021), citing Scott v. 1523 Walnut Corp., 447 A.2d 951

(Pa. Super. 1982). “The language contained in the [written] agreement must

be specific enough to demonstrate that the signing party has consented to the

entry of the judgment by confession.”               Sciore, 263 A.3d at 40.     The

requirements and governing standards that establish a valid written

agreement authorizing a confession of judgment must be strictly construed

“because a warrant of attorney to confess judgment confers such plenary

powers on the donee in respect of the adjudication of his[ or her] own

claims[.]”      Graystone Bank v. Grove Estates. LP, 58 A.3d 1277, 1282

(Pa. Super 2012); see also Dime Bank v. Andrews, 115 A.3d 358, 368

(Pa. Super. 2015) (reiterating our Supreme Court’s observation that a warrant

of attorney authorizing a confession of judgment “is perhaps the most

powerful and drastic document known to civil law”).




                                           - 11 -
J-S19020-22


      Accordingly, a Pennsylvania warrant of attorney must be
      signed. And it will be construed strictly against the party to be
      benefited by it, rather than against the party having drafted it. A
      warrant of attorney to confess judgment must be self-sustaining
      and to be self-sustaining the warrant must be in writing and
      signed by the person to be bound by it. The requisite
      signature must bear a direct relation to the warrant of attorney
      and may not be implied.

Graystone, 58 A.3d at 1282 (citations, quotation marks, and brackets

omitted; emphasis added).     By way of an example, the Graystone Court

noted that the requirements for a valid and enforceable warrant of attorney

were satisfied by a “warrant of attorney appear[ing] conspicuously in all caps

at the bottom of the penultimate page of the agreement and immediately

preced[ing the signature,]” as compared to an invalid and unenforceable

warrant of attorney “located either altogether outside the body of the

agreement, too remote from the signature, or on pages subsequent to the

signature.” Id. (emphasis omitted).

      In finding that Bethel and Appellant entered into an agreement,

separate from, and subsequent to, the promissory note, the trial court

explained:

      On the basis of the email exchange between the parties on
      November 12, 2013, the [trial] court found that the parties had
      made an agreement that [a confessed] judgment would be
      entered against [Appellant] and in favor of [Bethel] for
      $100,000[.00].     Notably, the [trial] court did not find an
      agreement that [Appellant] would pay $100,000[.00] but[,]
      rather[,] that a [confessed] judgment would be entered in that
      amount. The parties' agreement further provided that interest on
      the [confessed] judgment would run from the date of judgment
      and that [Bethel] would forbear on enforcing the [confessed]
      judgment until June 1, 2015. Thus, the agreement did not require


                                    - 12 -
J-S19020-22


     [Appellant] to pay anything[] but[,] rather[,] to consent to entry
     of a [confessed] judgment.      [Bethel] would then have his
     remedies for enforcement of the [confessed] judgment, provided
     that he would not seek such enforcement before June 1, 2015.

                                     ...

     As early as October [] 2013, the parties were already discussing
     the possibility of a confession of judgment. On October 18, 2013,
     at 11:27 a.m., [Bethel’s] attorney wrote to [Appellant,] “We can
     either agree on entry of a judgment in [Court of Common Pleas of
     Montgomery County, Pennsylvania] in favor of [Bethel and]
     against you for $125[,000.00] or we[ would] have to file a
     complaint and seek the $125[,000.00] plus interest from May 30,
     2011[, as well as] counsel fees, which[, in total,] would run in the
     $145[,000.00] neighborhood.” [Appellant] replied at 2:58[ p.m.]
     that [same day,] “I would certainly enter a confession of
     judgment, because all that does is solidify what I have been telling
     [Bethel] all along. However, we did in fact agree on the return of
     the [$100,000.00] investment, so I would be inclined to enter [the
     confessed judgment] for that amount.” A few minutes later, at
     3:18 p.m., [Bethel’s] attorney replied[,] “[Bethel] will agree to a
     judgment of [$100,000.00] - I'll [send] you a document[, via
     email,] to look over and sign.”

     The record does not show any emails [having been sent by either
     party or by Bethel’s counsel] between October 18[, 2013,] and
     November 11[, 2013]. On November 11, 2013, at 4:56 p.m.,
     [Appellant] wrote to [Bethel] as follows:

        I would like to attach something known as a forbearance
        agreement to this which puts a time frame on this. As it
        stands, if I execute this it can be acted upon immediately
        and that certainly doesn't do us any good.

        So, if your lawyer would add the forbearance agreement
        with the outside date of [June 1, 2015,] I will execute and
        we can call it a day on this one.

        If not, this will have to go deep in to lawyer[-]land and that
        will rack up the costs for both of us.

     The next morning, November 12, 2013, at 10:06 a.m., [Bethel]
     replied (with copy to his attorney)[,] “I am agreeable to adding
     the forbearance wording to the agreement in return for 6%
     interest applying to the note from the date of the judgment. Let

                                    - 13 -
J-S19020-22


     me know if this works and I will have my attorney incorporate the
     necessary changes.” [Appellant] replied (with copy to [Bethel’s]
     attorney) at 10:19 a.m.[,] “Please proceed.”

     In context, this email exchange reflected a classic creation of a
     contract through offer and acceptance. The October [2013]
     emails set the context for discussion[ - ]the entry of a [confessed]
     judgment against [Appellant] for $100,000[.00]. On November
     11[, 2013,] and [November] 12, [2013, Appellant] proposed that
     the agreement include [a] forbearance [of] execution on the
     judgment until June 1, 2015. [Bethel] countered that he would
     agree to [a] forbearance in exchange for [an] agreement that
     interest at 6% [per annum] would [accrue] on the judgment from
     the date of entry. [Appellant] accepted the counteroffer. A
     contract was formed.

     [Appellant] argues that there was no meeting of the minds on “the
     terms of the amount of the payment and the date that payment
     was due.” As emphasized above, however, the agreement found
     by the [trial] court was not an agreement for any “payment.”
     Instead, the agreement was for entry of a [confessed] judgment
     in a specified amount, $100,000[.00]. Because the agreement
     was not for payment of money, there was no agreement on “the
     date that payment was due.” [Appellant] can argue that the
     evidence did not show an agreement only by mischaracterizing
     the agreement as one for payment of money rather than for entry
     of [a confessed] judgment.

     Likewise, [Appellant’s] argument [] - that the response “Please
     proceed” was not an acceptance by [Appellant] but merely a
     request to [Bethel’s] attorney to prepare a document for his
     review - is not supported by the evidence. In the context of the
     back-and-forth between the parties, the [trial] court found by a
     preponderance of the evidence that “Please proceed” constituted
     an acceptance.         By contrast, [Appellant’s] alternative
     interpretation that “Please proceed” was simply an invitation to
     prepare a legal document for further review was not persuasive,
     for several reasons.

     First, [Appellant’s] testimony on the issue was inconsistent. In
     the context of [Bethel’s] counteroffer to forbear on enforcement
     of the [confessed] judgment in exchange for the accrual of interest
     on the judgment, [Appellant] testified on direct examination as
     follow:



                                    - 14 -
J-S19020-22


        [Bethel’s Counsel:]     And did you agree to [Bethel’s]
                                counteroffer here to add 6%
                                interest?

        [Appellant:]            I'm not sure that I agreed at that
                                particular time.

        [Bethel’s Counsel:]     So meaning that he would agree to
                                add the forbearance wording to the
                                agreement in return for 6[%]
                                interest applying?

        [Appellant:]            Yeah.

        [Bethel’s Counsel:]     Did you agree -

        [Appellant:]            I agreed to that.

        [Bethel’s Counsel:]     Did you agree to that term?

        [Appellant:]            Yes.

     On further examination, [Appellant] backed off of his testimony
     that he [] accepted [Bethel’s] counteroffer, but the [trial] court
     found [Appellant’s initial] testimony to be accurate. It is notable
     that [Appellant’s] testimony did not include any explanation of his
     intention in stating “Please proceed.”

     [Appellant’s] interpretation of “Please proceed” is further
     undermined by evidence that at the time of the email exchange
     on November 12, 2013, [Appellant] already had a proposed form
     of confession of judgment [agreement] for his review. [O]n
     October 18, 2013, after the parties [] settled on $100,000[.00] as
     the amount of the agreed judgment, [Bethel’s] counsel stated, “I'll
     [send you, via email,] a document to look over and sign.” It is
     true that the record does not show a subsequent email
     transmitting a proposed document. But[,] on November 11,
     2013, [Appellant] emailed, “I would like to attach something
     known as a forbearance agreement to this . . . .” The most likely
     interpretation is that the “this” to which a forbearance agreement
     was to be “attached’ was the [] confession of judgment
     [agreement] that [Bethel’s] counsel [] said he would provide a
     month earlier. On the next day, [Bethel] replied, “I am agreeable
     to adding the forbearance wording to the agreement”, reflecting
     that there was already an “agreement” document before the
     parties.


                                   - 15 -
J-S19020-22


       In light of the above evidence, the [trial] court considered that the
       meaning of “Please proceed” in [Appellant’s] email was not
       “Please have your attorney prepare a document so that I can
       review it,” but rather, “Please have your attorney revise the
       existing document to reflect the additional forbearance and
       interest terms that we have now agreed on.” That acceptance of
       [Bethel’s] counteroffer was sufficient to create a binding
       agreement between the parties, even if a revised written form of
       [confession of] judgment [agreement] had not yet been prepared.
       It is elementary that “so long as the parties agree on essential
       terms which they intend to be binding, a contract is formed even
       though they intend to adopt a formal document with additional
       terms at a later date.”

Trial Court Opinion, 3/7/22, at 6, 8-12 (citations, footnotes, original brackets,

emphasis, and extraneous capitalization omitted).

       The record reveals that Appellant executed a promissory note dated May

30, 2010, in which Appellant promised to pay Bethel $125,000.00 on or before

May 30, 2011.6 N.T., 8/26/21, at Bethel’s Exhibit 1. Appellant testified that

he did not make payment as due pursuant to the promissory note. Id. at 15.

Despite Appellant’s failure to make the required payment, Bethel, in an email

dated June 3, 2011, stated that he would “sit tight for while” in reference to

his pursuit of payment. Id. at Bethel’s Exhibit 2. In September 2013, Bethel

inquired, via email, about the status of Appellant’s business dealings and his

ability to make payment on the promissory note. Id. at 35-36 and Bethel’s

Exhibits 5. In an attempt to resolve the outstanding debt, Bethel’s counsel

presented Appellant with an offer to, inter alia, enter into an agreement for a

____________________________________________


6We note that only Bethel’s exhibits numbered 1, 2, 5, 7, 9, and 10 - 13 were
admitted as evidence at the non-jury trial. N.T., 8/26/21, at 55.


                                          - 16 -
J-S19020-22



confessed judgment in the amount of the outstanding debt under the

promissory note ($125,000.00). Id. at 37. Appellant agreed to the entry of

a confessed judgment but presented Bethel with a counteroffer that the

confessed judgment be entered for $100,000.00. Id. at 18. Bethel’s counsel

responded,     via    email,   that    Bethel      “will   agree   to   a   judgment   of

[$100,000.00] – I’ll [send you, via email,] a document to look over and sign.”

Id.

       On November 11, 2013, in an email having the subject line

“Agreement,” Appellant sent Bethel the following message:

       I would like to attach something known as a forbearance
       agreement to this which puts a time frame on this. As it stands,
       if I execute this it can be acted upon immediately and that
       certainly doesn’t do us any good.

       So, if your lawyer would add the forbearance agreement with the
       outside date of [June 1, 2015,] I will execute and we can call it a
       day on this one.

Id. at Bethel’s Exhibit 7 (email dated November 11, 2013, 4:56 p.m.)

(emphasis added).7        Although Appellant did not specifically explain, in the

email, what he referred to by the word “this,” the record supports the trial

court’s finding that the use of the word “this” referred to a draft of the

confession of judgment agreement as previously referenced by Bethel’s




____________________________________________


7 We note that this email does not indicate that a draft of the confession of
judgment agreement was attached to the email when it was sent to Appellant.


                                          - 17 -
J-S19020-22



counsel in the email dated October 18, 2013, at 3:18 p.m.8 The trial court’s

inference is further supported by the use of the word “Agreement” in the

subject line of the November 11, 2013 email.

       The following day, Bethel responded to Appellant’s email referencing the

addition of the forbearance agreement, with a copy of his response sent to his

counsel, as follows:

       I am agreeable to adding the forbearance wording to the
       agreement in return for 6% interest applying to the [promissory]
       note from the date of the [confessed] judgment. Let me know if
       this works and I will have my attorney incorporate the necessary
       changes.




____________________________________________


8 While we agree that the record supports a finding that the word “this” refers
to a draft of the confession of judgment agreement previously referenced by
Bethel’s counsel, it is by no means clear that this inference is the only one
supported by the facts. As the trial court determined, the word “this” could
refer to a draft agreement that included a confession of judgment clause. It
could also refer, however, to a conceptual agreement which the parties shared
but which had not been drafted at this time. In this connection, we note that
neither a copy of the proposed confession of judgment agreement nor a copy
of the proposed confession of judgment agreement that included the
forbearance language were presented as evidence at the non-jury trial. So,
while the parties, at trial, appear to refer to an existing confession of judgment
agreement (or circulating draft) when using the definitive pronoun “this,” it is
also possible – in the absence of documentary evidence – that the parties
referred to a shared conceptual draft which had been discussed but not yet
reduced to written form. As we explain infra, in either scenario (i.e., the
failure to introduce an existing confession of judgment agreement signed by
Appellant or to establish the nonexistence of a written confession of judgment
agreement) no enforceable agreement can be found on the record developed
in this case.



                                          - 18 -
J-S19020-22



Id. (email dated November 12, 2013, 10:06 a.m.). Appellant replied to both

Bethel and Bethel’s counsel, via email, “Please proceed.”     Id. at Bethel’s

Exhibit 9 (email dated November 12, 2013, 10:19 a.m.).

      On November 14, 2013, in an email directed to Bethel but without a

copy sent to Bethel’s counsel, Appellant inquired,

      Are you sure you really need to enter this judgment? I have never
      wavered on my pledge to you and this is still the same agreement
      we have, it just adds a blemish on my public record. I stood up
      for you and guided you in the right direction out of the gates, or
      this wouldn’t even be available for discussion. I took care of you
      as a friend. I’ll only ask once, can we [forgo] this exercise and
      still rely on the covenant we’ve agreed to?

Id. at Bethel’s Exhibit 7 (email dated November 14, 2013, 9:28 a.m.)

(paragraph formatting omitted). Bethel replied,

      When we initially spoke about doing business together, you came
      and picked me up, took me to your office, reviewed the [real
      estate development] plans[,] and took me to the proposed site.
      Since you advised that you couldn’t meet the obligation by the
      agreed date, you have given me next to no information. What
      little I got was in response to my inquires on a quarterly basis.
      When I asked for details recently, you said I would get them and
      I didn’t. I followed up and you said you forgot. You then still
      didn’t give me the details. All I asked for was a copy of the
      townhouse listing. How hard is that? [Although] I know you, I
      really don’t know you all that well – at least from a business
      standpoint. What am I supposed to do when a person who owes
      me significant dollars doesn’t appear interested in giving me the
      slightest bit of information? If the roles were reversed, I’d have
      you with me every step of the way just to make sure you knew
      what was going on and could see the effort I was making to get
      you paid. I think I have been more than fair along the way and
      have kept our business together private. Even if you give me
      [$100,000.00,] I will have lost money on the deal – no
      [$25,000.00] return as well as normal interest on the



                                    - 19 -
J-S19020-22


      [$100,000.00] or the [$125,000.00] post original due date as
      stipulated in the agreement.

      Notwithstanding the above, I would consider not filing the
      judgment if you can provide me a full report on the projects in
      place and agree to continue updating me on set dates as we move
      forward.

Id. (email dated November 14, 2013, 10:02 a.m.). Appellant agreed, stating

“[l]et’s stipulate that we have monthly updates.” Id. (email dated November

14, 2013, 10:16 a.m.). After the parties agreed that Appellant would provide

the first update on December 15, 2013, Bethel informed Appellant, “I will defer

decision on filing judgment until after the December 15[, 2013 update] and I

have a clear understanding of what is going on.” Id. (email dated November

15, 2013, 10:44 a.m.).

      On November 29, 2013, Bethel’s counsel, with a copy sent to Bethel,

sent Appellant an email asking, “Can you let me know the status of the

[confession of] judgment document?” Id. at Bethel’s Exhibit 9 (email dated

November 29, 2013, 12:41 p.m.). Bethel responded to both his counsel and

Appellant, “I have agreed with [Appellant] to hold off for now and contingent

upon him providing me monthly updates regarding project progress.”         Id.

(email dated November 29, 2013, 12:49 p.m.).        Appellant provided Bethel

with an update in December 2013, and, in January 2014, Bethel suggested

that the updates be provided quarterly.      Id. at Bethel’s Exhibits 10-13.

Thereafter, Appellant failed to provide Bethel with periodic updates on his

business projects and, in April 2018, Bethel commenced an action against

Appellant for breach of contract.


                                    - 20 -
J-S19020-22



       The record supports the trial court’s finding that, in October 2013, in an

effort to obtain repayment of the monies due under the terms of the

promissory note and to avoid prolonged litigation of the matter, Bethel offered

to forgo attempts to collect under the promissory note in exchange for

Appellant agreeing to enter into a confession of judgment agreement for

judgment in the amount of $125,000.00. Appellant agreed to enter into a

confession of judgment agreement but counteroffered that the judgment

should be $100,000.00.           Bethel accepted Appellant’s counteroffer of a

$100,000.00 confessed judgment, and Appellant allegedly received a draft of

the confession of judgment agreement.

       In November 2013, Appellant requested modification of the confession

of judgment agreement to include forbearance language in which Bethel would

agree not to commence an action to collect on the judgment, once entered,

until June 1, 2015. Bethel agreed to the forbearance language, but only if

Appellant agreed to an accrual of interest on the confessed judgment at a rate

of six per centum per annum from the time the judgment was entered.

Appellant accepted Bethel’s counteroffer and a revised draft of a confession of

judgment agreement was presumably provided to Appellant.9 Appellant did

not execute this agreement, as                 demonstrated by   Bethel’s counsel’s

subsequent email inquiry directed to Appellant.           Rather, counsel’s inquiry

sought the status of the written confession of judgment agreement.              On
____________________________________________


9We reiterate that the record does not contain a written draft of the confession
of judgment agreement signed by Appellant.

                                          - 21 -
J-S19020-22



November 29, 2013, Bethel, in response to his counsel’s inquiry of Appellant,

responded, “I have agreed to hold off for now and contingent upon [Appellant]

providing updates regarding project progress.” Id. at Bethel’s Exhibit 9 (email

dated November 29, 2013, 12:49 P.M.). As a result of Bethel agreeing to

“hold off for now,” the revised confession of judgment agreement was not

executed by the parties.

       We concur with the trial court that the parties entered into an oral

agreement, via email correspondence, by which Appellant agreed to execute

a confession of judgment agreement the terms of which included: (1) entry of

a confessed judgment in favor of Bethel and against Appellant in the amount

of $100,000.00; (2) the accrual of interest at a rate of six per centum per

annum beginning on the date of entry of the confessed judgment; and (3)

Bethel would forgo attempts to collect on the confessed judgment until June

1, 2015. The trial court erred as a matter of law, however, in finding that the

oral agreement to execute a confession of judgment agreement was an

enforceable contract such that a confessed judgment in the amount of

$100,000.00 plus interest could be entered against Appellant for his failure to

execute the revised confession of judgment agreement.10




____________________________________________


10 We concur with the trial court that the oral agreement was, inter alia, an
agreement for entry of a confessed judgment and not an oral agreement for
payment of a sum certain plus interest. See Trial Court Opinion, 3/7/22, at
6.


                                          - 22 -
J-S19020-22



      It is well-established, as the trial court noted, that “the inability of the

parties to an oral agreement to reduce such agreement to writing after several

attempts does not necessarily preclude a finding that the oral agreement was

enforceable.” Mazzella, 739 A.2d at 536, citing Woodbridge v. Hall, 76

A.2d 205, 206 (Pa. 1950); see also Mastroni-Mucker, 976 A.2d at 522;

Trial Court Opinion, 3/7/22, at 12, citing Courier Times, Inc. v. United

Feature Syndicate, Inc., 445 A.2d 1288, 1295 (Pa. Super. 1982). Such is

not the case, however, when the oral agreement, which has not been reduced

to a signed written agreement, involves a confession of judgment agreement,

particularly in view of the heightened formalities Pennsylvania law imposes

upon confession of judgment agreements. See Graystone, 58 A.3d at 1282.

Even if the parties orally contract to enter into a confession of judgment

agreement, we cannot know – in the absence of documentary proof reflecting

a fully executed written agreement – whether the confession of judgment

agreement meets the applicable formalities imposed under Pennsylvania law.

Thus, if we were to permit entry of judgment by confession based upon an

oral agreement, as in the case sub judice, we would disavow the long-standing

principle that confession of judgment agreements must be in writing signed

by the person to be bound by it and must be self-sustaining with the

requisite signature bearing a direct relation to the agreement to

confess judgment. Id.; see also Egyptian Sands Real Estate, Inc. v.

Polony, 294 A.2d 799, 803 (Pa. Super. 1972). Therefore, because a written

agreement to confess judgment was not executed by Appellant, Bethel was

                                     - 23 -
J-S19020-22



not permitted, as a matter of law, to obtain a confessed judgment based upon

the enforcement of an oral agreement to execute a written confession of

judgment agreement.11

       Consequently, we are constrained to vacate the January 5, 2022

judgment. We are further constrained to vacate the November 3, 2021 Order

that amended the non-jury verdict and awarded pre-judgment interest and to

reverse the September 15, 2021 non-jury verdict finding judgment in favor of

Bethel and against Appellant in the amount of $100,000.00.12

       Judgment vacated. November 3, 2021 Order vacated. September 15,

2021 non-jury verdict reversed. Case remanded. Jurisdiction relinquished.




____________________________________________


11 Our decision is further supported by the fact that, although the parties
agreed to execute a written confession of judgment agreement that included
a forbearance agreement, when Appellant was asked about the status of his
execution of the written agreement, Bethel replied to both his counsel and
Appellant that he agreed “to hold off for now” on the parties’ agreement.

12 In light of our disposition of this matter, we do not address Appellant’s
remaining issues. We note, however, that the November 2013 oral agreement
to enter into a confession of judgment agreement containing forbearance
language was not a modification or amendment of the promissory note.
Moreover, even if the oral agreement was construed as a modification or
amendment of the promissory note, the oral agreement would not be
enforceable for the reasons set forth herein and because the promissory note
required an amendment or modification agreement to be in writing and signed
by the parties.


                                          - 24 -
J-S19020-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/30/2022




                          - 25 -